    Case: 1:20-cv-00003-WAL-GWC Document #: 13 Filed: 04/24/20 Page 1 of 4



                       DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

GOVERNMENT OF THE VIRGIN ISLANDS, )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )
                                          )                    Civil Action No. 2020-0003
THOSE CERTAIN UNDERWRITERS AT             )
LLOYDS OF LONDON SUBSCRIBING TO           )
POLCY NHM-17-1101, et al.,                )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Javier Delgado, Esq.,
West Palm Beach, FL
       For Plaintiff

Neal R. Novak, Esq.,
Chicago, IL
Gregory L. Mast, Esq.,
Rachel E. Hudgins, Esq.,
Atlanta, GA
       For Defendants
                                   MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on Plaintiff’s “Motion to Remand” (Dkt. No. 4)

and the parties’ “Joint Stipulation to Remand Action to Superior Court” (“Stipulation”) (Dkt. No.

10). 1 For the following reasons, the Court finds that the record does not establish that it has subject

matter jurisdiction over this action. Therefore, the Court will grant Plaintiff’s Motion to Remand.




1
 In the Stipulation, the parties note that the Defendants were “misnamed” in this action as “Certain
Underwriters at Lloyds of London Subscribing to Policy No. NHM-17-1101” rather than “Certain
Underwriters at Lloyd’s, London Subscribing to Policy No. B1079NPD172285.” (Dkt. No. 10
at 1).
    Case: 1:20-cv-00003-WAL-GWC Document #: 13 Filed: 04/24/20 Page 2 of 4



                                             BACKGROUND

       On September 6, 2016, Plaintiff, the Government of the Virgin Islands, commenced an

action in Superior Court alleging various contractual and tort-based claims arising out of alleged

property damage caused by Hurricanes Irma and Maria. (Dkt. No. 1-1). Pursuant to 28 U.S.C.

§ 1441, Defendants removed this action from the Superior Court based on purported federal

subject matter jurisdiction under 28 U.S.C. § 1332, asserting that complete diversity of citizenship

exists between Plaintiff and Defendants. (Dkt. No. 1 at 3). Plaintiff then moved to remand, arguing

that the Court does not have jurisdiction over the matter because, as a territory, Plaintiff cannot be

a citizen for purposes of diversity of citizenship. (Dkt. No. 4). The parties subsequently filed the

Stipulation, wherein they agree that the case should be remanded to the Superior Court; that

Plaintiff will not seek costs associated with the removal or the remand; and that Defendant’s

pending Motion to Dismiss and all applicable responses and replies will be deemed as filed based

on the date said briefs were filed with the Court. (Dkt. No. 10, ¶¶ 6-8).

                                              DISCUSSION

       “If at any time before final judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). “[I]n order to carry out the

Congressional intent to limit jurisdiction in diversity cases, doubts must be resolved in favor of

remand.” Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 403 (3d Cir. 2004) (citing Boyer

v. Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990), cert. denied, 498 U.S. 1085 (1991));

see also Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29 (3d Cir. 1985) (“Because lack of

jurisdiction would make any decree in the case void and the continuation of the litigation in federal

court futile, the removal statute should be strictly construed and all doubts resolved in favor of

remand.”).



                                                  2
    Case: 1:20-cv-00003-WAL-GWC Document #: 13 Filed: 04/24/20 Page 3 of 4



        Defendants removed the instant case to federal court on the basis of purported diversity

jurisdiction. (Dkt. No. 1). Pursuant to 28 U.S.C. § 1441(a), a defendant “has the right to remove a

civil action from state court if the case could have been brought originally in federal court.” Id.

“For a removal predicated upon diversity of citizenship, a proper exercise of federal jurisdiction

requires satisfaction of the amount in controversy requirement as well as complete diversity

between the parties, that is, every plaintiff must be of diverse state citizenship from every

defendant.” Id. Conversely, the presence of a non-diverse party automatically destroys subject

matter jurisdiction. See Brown v. JEVIC, 575 F.3d 322, 327 (3d Cir. 2009).

        Here, Plaintiff does not contest that the damages requested in each case exceed the statutory

$75,000 amount in controversy required for diversity jurisdiction under 28 U.S.C. § 1332(a). (Dkt.

No. 10). However, Plaintiff, the Government of the Virgin Islands, is a United States territory and

therefore not a “citizen” for purposes of diversity jurisdiction. 28 U.S.C. § 1332; Ramada Inns,

Inc. v. Rosemount Memorial Park Assoc., 598 F.2d 1303, 1306 (3d Cir. 1979) (“[I]t is well settled

that a state is not a citizen within the meaning of the diversity statute . . . [A]n action brought by a

citizen of one state against another state is not cognizable under [28 U.S.C. §] 1332 . . . .”). “The

word ‘States,’ as used in this section, includes the Territories . . . .” 28 U.S.C. § 1332(e).

Accordingly, the Court lacks subject matter jurisdiction over this action.

                                               CONCLUSION

        For the foregoing reasons, the Court will remand the case to the Superior Court because it

lacks subject matter jurisdiction over this action. Because the Court does not have jurisdiction, it

cannot address any issues presented. Abels, 770 F.2d at 29 (“explaining that [l]ack of jurisdiction

would make any decree in the case void and the continuation of the litigation in federal court

futile . . . .”). Accordingly, the Court will not address, nor will it include any provision in its Order

concerning, the parties’ agreement that “Plaintiff will not seek fees or costs associated with the
                                                   3
    Case: 1:20-cv-00003-WAL-GWC Document #: 13 Filed: 04/24/20 Page 4 of 4



removal or the remand” or that “the pending Motion to Dismiss and all applicable Responses and

Replies will be deemed as filed based on the date said briefs were filed with this Court.” (Dkt. No.

10, ¶¶ 7-8).

       An appropriate Order accompanies this Memorandum Opinion.

Date: April 24, 2020                                 _______/s/_______
                                                     WILMA A. LEWIS
                                                     Chief Judge




                                                 4
